      Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 1 of 7 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

KIRBY WILLIAMS and PAULA                      )
WILLIAMS,                                     )
                                              )
       Plaintiffs,                            )
                                              )
V.                                            )       Case#
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
       Defendant.                             )
                                              )
Serve by Certified Mail:                      )
Steven D. Weinhoeft                           )
U.S. Attorney for Southern District of IL     )
9 Executive Drive                             )
Fairview Heights, IL 62208                    )
                                              )
Serve by Certified Mail:                      )
Jeff Sessions, US Attorney General            )
US Department of Justice                      )
950 W. Pennsylvania Avenue NW                 )
Washington, DC 20530                          )

                                            COMPLAINT

       NOW COME Plaintiffs, KIRBY WILLIAMS and PAULA WILLIAMS, by and through

their attorneys, Gary L. Smith of Loewenstein & Smith, P.C., and Don Cary Collins, and for their

cause of action against the Defendant, UNITED STATES OF AMERICA, state as follows:

                            Jurisdictional and Factual Allegations

       1.      Kirby Williams is an individual resident and citizen of the State of Illinois.

       2.      Kirby Williams is a veteran of the Vietnam War who was honorably discharged on

May 2, 1972.

       3.      Paula Williams is an individual resident and citizen of the State of Illinois.

       4.      Kirby Williams and Paula Williams have been married since June 11, 1972.



                                                  1
      Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 2 of 7 Page ID #2



       5.      Plaintiffs timely filed their Federal Tort Claims Action Form 95 claim with the U.S.

Department of Veterans Affairs (VA) on December 5, 2017.The VA failed to make a final

disposition of said claim by June 5, 2018 and on June 18, 2018 the VA denied the claim. Attached

hereto as Exhibits A and Bare a copy of Plaintiffs' Form 95 claims. Plaintiffs have satisfied the

administrative prerequisites to filing this action.

        6.      This Court has exclusive jurisdiction over this matter pursuant to 28 U.S.C. Sec.

2674, as this matter involves a claim for money damages against the United States for personal

injury caused by the negligent acts and omissions of a Government employee while acting within

the scope of his/her employment.

        7.      Venue is proper pursuant to 28 U.S.C. Sec. 1391(b) because Defendant, by and

through its agents, resides within the Southern District of Illinois and the alleged negligent acts

and omissions giving rise to this claim occurred within the Southern District of Illinois.

                                              COUNTI
                                        Medical Malpractice

       NOW COMES the Plaintiff, KIRBY WILLIAMS, and for his causes of action against the

Defendant, UNITED STATES OF AMERICA, states as follows:

        8.      At all times relevant herein, Ronald Weinstein, M.D. ("Dr. Weinstein") was a

board-certified radiologist licensed to practice medicine in the State of Illinois, and was acting as

a medical provider and as an agent, servant and employee of the Department of Veterans Affairs

working at its Marion health center facility located in Williamson County, Illinois.

        9.      At all times relevant herein, Dr. Weinstein was acting within the course and scope

of his employment with the United States Department of Veterans Affairs at Marion, Illinois

("Marion VA Medical Center") and was acting as an agent, servant and employee of the United

States of America.

                                                      2
     Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 3 of 7 Page ID #3



        10.    At all times relevant herein, Dr. Weinstein was providing radiological health care

services and diagnostic treatment to Plaintiff, Kirby Williams, at the Marion VA Medical Center.

        11.    On or about April 2, 2010, Defendant, United States of America, acting by and

through its agents and employees, including but not limited to Dr. Weinstein, began providing a

course of medical health care services and treatment to Plaintiff, Kirby Williams, though the

Marion VA Medical Center.

       12.     Kirby Williams relied upon the United States of America through the health care

providers at the Marion VA to provide appropriate and timely evaluation, diagnosis, and medical

treatment of his health care needs.

        13.    That Defendant, United States of America, acting by and through its agents and

employees, including but not limited to the Marion VA Medical Center and Dr. Weinstein,

deviated from and failed to meet the requisite standard of care when rendering medical care and

treatment to Plaintiff by committing one or more of the following negligent acts and/or omissions:

               A.      It failed to timely and appropriately assess, recognize, diagnose, respond to

Kirby Williams' April 2, 2010, CT scan which Dr. Weinstein read as essentially normal when, in

fact, the April 2, 2010, CT scan indicates a contained tumor on his left kidney;

               B.      It failed to timely and appropriately assess, recognize, diagnose, respond to

the abnormality on the left kidney shown on the April 2, 2010, CT scans for Kirby Williams in

2010 and thereafter;

               C.      It failed to timely and appropriately assess, recognize, diagnose, respond to,

follow and/or treat Kirby Williams' renal/kidney tumor and cancer before it metastasized;




                                                 3
      Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 4 of 7 Page ID #4



               D.     It failed to timely and appropriately inform, educate, instruct, counsel

and/or advise Kirby Williams of the risks of renal/kidney damage associated with his diabetes and

follow-up visits, and/or the risks of failing to comply with recommended treatment;

               E.     It failed to timely collaborate and consult with appropriate medical doctors

regarding Kirby Williams' condition, care and treatment;

               F.     It failed to timely refer Kirby Williams to an appropriate medical doctor for

consultation and treatment of his condition in April of2010;

               G.     It failed to timely conduct further tests of his kidney condition that would

have confirmed the cancer of his kidney that was suggested on the April 2, 2010 CT scan; and

               H.     The radiologists' standard of care as of April 2, 2010, required Dr.

Weinstein to review all scans taken on Plaintiff, Kirby Williams, and to review all organs

mentioned by ordering doctor which included the kidneys, but Dr. Weinstein failed to carefully

review Plaintiff's, Kirby Williams', CT scan showing an abnormality on his left kidney and failed

to communicate that condition to Kirby Williams' treating doctors for further diagnosis and

treatment.

       14.     As a direct and proximate result of one or more of Defendant's, United States of

America's, above-stated negligent acts and/or omissions, Kirby Williams suffered ongoing kidney

injury, irreversible kidney damage, and metastatic renal carcinoma that could have been prevented

by proper diagnostic care and treatment and that the failure to timely diagnose and treat his

condition will result in his premature death; that as a result of his injuries and condition, he has

required substantial medical care and attention and will require further and future medical care and

attention, including future oncology treatments and psychological treatment; he has incurred

medical expenses and will continue to incur medical expenses in the future; he has lost earnings,



                                                 4
        Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 5 of 7 Page ID #5



his ability to work and earn in the future is permanently and greatly impaired; he has experienced

great physical and mental pain and suffering and emotional distress in the past and will continue

to experience physical and mental pain and suffering and emotional distress in the future; he has

lost enjoyment of life and the ability to lead a normal life in the past and will continue to suffer

lost enjoyment of life and the ability to lead a normal life in the future; he will experience a

shortened life; and furthermore, he has sustained permanent injury, disfigurement, and disability,

all to his damage.

         15.   On August 8, 2016, Plaintiff, Kirby Williams, underwent a CT scan without

contrast at the Marion VA and that scan was read Dr. L. Anthony Leskosky and Dr. Leskosky

compared the August 8, 2016, CT scan to the previous CT study on April 2, 2010, and Dr. L.

Anthony Leskosky concluded that the April 2, 2010, CT scan reflected an abnormality on Kirby

Williams' left kidney that should have been commented on by Dr. Weinstein and communicated

to Kirby Williams' treating physicians for follow-up testing and treatment.

         16.   The United States, if acting as a private person in the State of Illinois, would be

liable to Kirby Williams for the foregoing acts and omissions.

         17.   Plaintiff, Kirby Williams, did not know and had no way to know of the foregoing

malpractice actions and omissions of Defendant's employees and agents in 2010 and that

information was kept from him by Defendant's employees and agents until August 201 7, when he

was contacted by Dr. L. Anthony Leskosky regarding the misreading of the April 2, 2010, CT

scan.

         18.   Upon learning of the possibility of medical malpractice, Plaintiff, Kirby Williams,

investigated his medical records, confirmed the misdiagnosis, and timely filed a Federal Tort

Claims Action Form 95 claim with the U.S. Department of Veterans Affairs on December 5, 2017.



                                                 5
      Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 6 of 7 Page ID #6



       WHEREFORE, Plaintiff, KIRBY WILLIAMS, demands judgment against the Defendant,

UNITED STATES OF AMERlCA, in the amount of twenty million dollars ($20,000,000), plus

costs of suit, and for any additional amounts allowed under the provisions of the Federal Tort

Claims Act.

                                           COUNT II
                                       Loss of Consortium

       NOW COMES the Plaintiff, PAULA WILLIAMS, and for her causes of action against the

Defendant, UNITED STATES OF AMERlCA, states as follows:

       1-18. Plaintiff, Paula Williams, hereby incorporates paragraphs 1-18 of Count I as

paragraphs 1-18 of this Count II.

       19.     Because of the direct and proximate consequence of the negligent and careless acts

of the employees of the United States of America as aforesaid, Kirby Williams became

permanently and severely injured and will remain so for the duration of his natural life; and

Defendant did thereby so interfere with the relationship of Kirby Williams and Paula Williams as

to deprive Plaintiff, Paula Williams, of all those elements of married life she was accustomed to

receive and it did thus and thereby grievously injure and damage Paula Williams in those

particulars of services of her husband's society, companionship, love and affection, and relations

with her which she formerly, prior to the injury to Kirby Williams, received and which now,

because of said injury, has and will be deprived.

       WHEREFORE, Plaintiff, PAULA WILLIAMS, demands judgment against the Defendant,

UNITED STATES OF AMERICA, in the amount often million dollars ($10,000,000), plus costs

of suit, for any additional amounts allowed under the provisions of the Federal Tort Claims Act,

and for such other and further relief as the court deems just.




                                                    6
     Case 3:18-cv-01846 Document 1 Filed 10/09/18 Page 7 of 7 Page ID #7




Lead Counsel:
Gary L. Smith - #2644029
Loewenstein & Smith, P.C.
1204 South Fourth Street
Springfield, IL 62703
Tel:   (217) 789-0500
Fax: (217) 522-6047
E-mail: lexsmithis@comcast.net


Lead Counsel
Don Cary Collins - #487724
126 West Main Street
Belleville, IL 62220
Tel:   (618) 234-2001
Fax: (618) 234-2002
E-mail: dcarol@prodigy.net




                                       7
